Citation Nr: 1517763	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for headaches associated with cervical strain.

2.  Entitlement to a disability rating for lumbosacral strain in excess of 10 percent prior to August 25, 2009, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to June 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the June 2012 rating decision, the RO increased the Veteran's rating for service-connected lumbosacral strain from 10 percent to 20 percent, effective from August 25, 2009, the date of the Veteran's claim for an increased rating.  As this increase does not represent the maximum schedular benefit, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, as the claim was received August 25, 2009, the rating period currently on appeal is from August 25, 2008, one year prior to the date of receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2014).  In the June 2012 rating decision, the RO established an effective date for the increased rating of August 25, 2009, the date of the Veteran's claim.  Accordingly, staged ratings have been created, and the issue before the Board is as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Veteran submitted his substantive appeal on a VA Form 9, Appeal to Board of Veterans' Appeals, in July 2013.  On the VA Form 9, the Veteran marked both box 9A, indicating he wanted to appeal all of the issues listed on a July 2013 statement of the case, and box 9B, indicating he only wanted to appeal certain issues listed on the July 2013 statement of the case.  The Veteran then specifically listed only the issues of entitlement to an increased rating for headaches and entitlement to individual unemployability.  Subsequent statements from the Veteran, to include his testimony at the April 2014 Board hearing, indicate that he also intended to appeal the issue of entitlement to an increased rating for the service-connected lumbosacral strain.  Therefore, the Board finds that the Veteran intended the July 2013 VA Form 9 to constitute a substantive appeal as to all of the issues listed on the July 2013 statement of the case, to include entitlement to an increased rating for the service-connected lumbosacral strain.  Accordingly, the issues before the Board at this time are as listed on the cover page.  See 38 C.F.R. §§ 20.200, 20.202 (2014).

The Board observes that additional VA treatment records were associated with the record following the issuance of the statement of the case in July 2013.  The Agency of Original Jurisdiction (AOJ) will have an opportunity to review these records on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Increased Rating for Service-Connected Headache Disability

The Veteran asserts that his headaches are worse than indicated by the assigned noncompensable rating. 

In that regard, the Veteran's testimony at the April 2014 hearing before the Board suggests that his symptoms have worsened since his last VA examination as to the disability, which was provided over four years ago in March 2011.  At the March 2011 VA examination, the Veteran indicated he had headaches that were relieved by over-the-counter medications.  However, at the April 2014 Board hearing, the Veteran testified that he has headaches every day, and that the headaches are prostrating at least once every two weeks.  He testified that he is immobilized from doing anything else when he has a prostrating headache, and that he treats his headaches with over-the-counter medications, which do not always relieve his headache symptoms.  To ensure that the record reflects the current nature and severity of the Veteran's service-connected headache disability, the Veteran should be provided with a new VA examination.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Increased Rating for Service-Connected Lumbosacral Strain

The Veteran asserts that his lumbosacral symptoms are worse than indicated by the assigned ratings.

In that regard, the Veteran's testimony at the April 2014 hearing before the Board suggests that his symptoms have worsened since his last VA examination as to the disability, which was provided over four years ago in March 2011.  The Veteran testified that his symptoms related to the lumbosacral strain include pain, tightened muscles, spasms, and sleep disturbance, and that these symptoms have worsened recently.  He reported that the symptoms are constant and interfere with activities of daily living such as doing the dishes and standing for extended periods.  He testified that he is uncomfortable when he sits, and must adjust his position while sitting to avoid discomfort.  To ensure that the record reflects the current nature and severity of the Veteran's service-connected lumbosacral strain, the Veteran should be provided with a new VA examination.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Green, 1 Vet. App. at 124; Weggenmann, 5 Vet. App. 281.

TDIU

In a statement received in August 2009, the Veteran indicated that he received vocational rehabilitation and employment services the previous year, but was unable to gain employment.  VA treatment records dated January through March 2008 suggest that the Veteran participated in a VA vocational rehabilitation and employment program around that time.  The Board finds that records from the Veteran's vocational rehabilitation and employment program, if any exist, would be helpful in adjudicating the Veteran's claims on appeal.  On remand, attempts should be made to obtain any such records, and associate them with the claims file.

In addition, the Veteran was last provided a VA examination to assess his ability to work for TDIU purposes in March 2011.  As discussed above, the Veteran contends that his service-connected headache disability and lumbosacral strain have worsened since that time.  In this Remand, the Board directs the RO to provide the Veteran with VA examinations to determine the current nature and severity of his service-connected headache disability and lumbosacral strain.  To ensure that the record also accurately reflects the Veteran's current ability to work, the VA examiners who provide those examinations should also be asked to opine as to the impact those disabilities have on the Veteran's ability to work.

Other Development

The record contains VA treatment record from the Durham VA Medical Center dated through October 2013.  On remand, the RO should obtain any outstanding VA treatment record relevant to the issues on appeal, to include from the Durham VA Medical Center for dates October 2013 through the present, and associate them with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation file, if any exists, and associate it with the record.  Any attempts to obtain the Veteran's VA vocational rehabilitation file should be documented in the record.

2.  Obtain all outstanding VA treatment records relevant to the matters being remanded, to include from the Durham VA Medical Center for dates October 2013 through the present, and associate the records with the record.

3.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected headache disability.  The record and a copy of this Remand must be made available to the examiner, and the examiner must indicate that the record was reviewed.  The examiner is to perform all indicated tests and examinations necessary for a complete evaluation of the disability.  All findings must be reported in detail, and an adequate rationale must be provided for each opinion given.

In offering opinions, the examiner must acknowledge and discuss the Veteran's reported headache symptoms.  The headaches examination must include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected headaches.  The examiner must comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks.  If they are characteristic prostrating attacks, the examiner must estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  The examiner must identify any other residual symptoms associated with the service-connected headaches and their disease process.

The examiner should also provide an opinion as to the impact the Veteran's service-connected headaches have on his ability to work.  For example, the examiner should provide an estimate as to the expected frequency of hours or days missed from work due to the service-connected headaches.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbosacral strain.  The record and a copy of this Remand must be made available to the examiner, and the examiner must indicate that the record was reviewed.  The examiner is to perform all indicated tests and examinations necessary for a complete evaluation of the disability.  All findings must be reported in detail, and an adequate rationale must be provided for each opinion given.

In offering opinions, the examiner should specifically state whether there is evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbosacral spine in degrees, noting by comparison the normal ranges of motion of the lumbosacral spine.  If pain on motion of the lumbosacral spine is shown, the examiner should state at what degree the pain begins.  The examiner must also determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbosacral strain, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

In addition, an opinion must be provided as to whether any pain found in the lumbosacral spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, it must be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71(a) (2014), and, if so, the frequency and total duration of such episodes over the course of the past 12 months.

The examiner should also provide an opinion as to the impact the Veteran's service-connected lumbosacral strain has on his ability to work.  For example, the examiner should estimate the number of hours the Veteran can sit, stand, and/or walk; the amount the Veteran can lift on an occasional and frequent basis; and the Veteran's ability to perform non-exertional activities in an average workday in view of the service-connected lumbosacral strain.

5.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




